DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1-2, 5-6, 10-11, 14-15, 19-20
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected. This rejection is FINAL.


Response to Arguments
Applicant’s arguments filed in the amendment filed 6/28/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 is representative and includes the limitation of “selecting, by the edge compute orchestration system from the set of edge compute nodes, an edge compute node for performance of the edge compute task…based on: the accessed node characterization data, and the identified usage trend and the parameters for the plurality of edge compute tasks included in the node selection policy data.” The claim simply sets up a problem – where should assigned tasks be sent in a networked system? – and then claims a functional solution with insufficient detail as to what acts comprise the functional result. Functional limitations are indefinite when there is not a clear cut indication of the scope of subject matter covered by the claim, the claim only states a result obtained, and one of skill would not know from the claim terms what structure or steps are encompassed by the claims, see MPEP 2173.05(g).
The term "a higher node efficiency" in claim 2-4, 11-13, 20 is a relative term which renders the claim indefinite.  The term "a higher node efficiency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition to being functionally indefinite, the term is indefinite because it is relative – the claim commands a higher efficiency is selected but does not limit the manner in which efficiency is judged and different persons of skill would disagree as to when “a higher efficiency” has been achieved, and therefore the claim does not apprise one of skill of the scope of the encompassed action.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Metsch (US Pub. 2018/0027060) in view of Maltz (US Pub. 2013/0346465) and further in view of Siddiqui (US Pub. 2015/0026348).
With respect to Claim 1, Metsch teaches a method comprising: receiving, by an edge compute orchestration system that is communicatively coupled with a set of edge compute nodes in a communication network, (Edge compute nodes will be taught later. Fig. 12, para. 46-49; orchestration server in communication with managed nodes. Fig. 3, para. 28; servers arranged in a data center.)
a task assignment request generated by a user equipment (UE) device communicatively coupled to the communication network, (Figs. 12, 15, paras. 46, 56-57, 68; orchestrator server is in communication with client device and receives request from client device to perform one or more workloads. See also Maltz, para. 34.)
the task assignment request associated with an edge compute task that is to be performed in furtherance of an application executing on the UE device; (paras. 46-49; managed nodes execute applications or processes to provide storage and compute services to client device. Paras. 72-73; work is assigned to node. Para. 68; client requests a workload be performed. Examiner asserts that a client requesting processing suggests that it is done in furtherance of an application executing on the UE device, but to the extent it does not Examiner takes official notice that UE’s execute applications and it would have been obvious to one of ordinary skill prior to the effective filing date to have the UE request a task in furtherance of an application executing on the UE in order to allow the UE to leverage cloud services for task completion (Metsch, para. 68). See also Maltz, para. 34; request for hosting.)
accessing, by the edge compute orchestration system, node characterization data representative of characteristics of the set of edge compute nodes; (para. 46; each node is embodied as a set of resources. Fig. 15, para. 46-47, 69, 72-73; output parameter of profile indications what capacities and types of resources should be used on a particular workload. Paras. 46-47, 61, 72-73; system monitors the nodes and obtains telemetry and landscape data which has the conditions of the nodes and resources across the data center.)
managing, by the edge compute orchestration system, node selection policy data including the identified usage trend and parameters for a plurality of edge compute tasks associated with one or more registered applications configured to execute on the UE device; (Usage trends will be taught later. Fig. 15, para. 46-47, 68-69; system receives a workload with objectives and parameters and determines a profile for the workload that controls what resources are assigned to it, which is a node selection policy. Paras. 46-47, 59, 62-63, 65; The workload profile may be readjusted to enable the threshold objectives of the workload to be met without wasting resources, which is a balancing of performance and efficiency. See also Maltz, paras. 36-38; system perform static analysis of application to place it on a node.)
selecting, by the edge compute orchestration system from the set of edge compute nodes, an edge compute node for performance of the edge compute task, the selecting performed in response to the received task assignment request and based on: the accessed node characterization data, and the identified usage trend and the parameters for the plurality of edge compute tasks included in the node selection policy data; (para. 46; each node is embodied as a set of resources. Paras. 46-47, 61, 72-73; system monitors the nodes and obtains telemetry and landscape data which has the conditions of the nodes and resources across the data center. paras. 46-49, 59, 62-64; system characterizes incoming workloads and outputs resource parameters for fulfilling the workloads according to profile. Fig. 15, para. 46-47, 69, 72-73; output parameter of profile indications what capacities and types of resources should be used on a particular workload to achieve objectives. Paras. 46-49, 68-72; system assigns the resources identified by the profile for performing the workload. In other words, the system monitors the resources of the data center, receives a workload, determines what resources are needed to run the workload while meeting objectives, and assigns the workload to a node with sufficient resources to complete the workload while achieving the objectives. See also Maltz, Figs. 5-8, paras. 35-40; system deploys application, monitors performance, and redeploys.)
and assigning, by the edge compute orchestration system, the edge compute task to be performed by the selected edge compute node. (Fig. 15, paras. 49, 66, 71-73; orchestrator server configures and assigns work to node.)

Maltz, however, does teach edge compute node (paras. 2, 30-31, 37; data centers including resource heavy origin data centers and lighter edge data centers that are located closer to clients. Edge data centers have edge servers. Fig. 9, para. 47; origin data center (which is center data center), edge data center and intermediate data centers. See also Metsch, para. 47; relative location is considered in assigning workloads.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Metsch with the edge computing nodes in order to reduce latency to the client. (Maltz, para. 31)
But modified Metsch does not explicitly teach usage trends.
Siddiqui, however, does teach Identifying, by the edge compute orchestration system, a usage trend indicating a time of day, time of week, or time of year in which usage of the set of edge compute nodes to perform edge compute tasks is different from another time of day, time of week, or time of year; data including the identified usage trend; (para. 27-28; system uses historic data to recognize that during the holiday seasons there is an increase in demand for particular programs and related resources. Para. 25, 27; desired operating range may vary based on time of day or day of week.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Metsch with the identification of the usage trend in order to assign the correct amount of resources to a given task. (Siddiqui, paras. 12, 28)

With respect to Claim 2, modified Metsch teaches the method of claim 1, and Metsch also teaches wherein the selecting of the edge compute node for the performance of the edge compute task comprises: identifying, in response to the received task assignment request and based on the parameters for the plurality of edge compute tasks included in the node selection policy data, a set of performance parameters associated with the edge compute task; (Fig. 15, paras. 46-47, 68-70; system receives workload with objectives which may include general resource utilizations of the workload or threshold objectives to be satisfied.)
determining, based on the accessed node characterization data and the identified usage trend included in the node selection policy data, a subset of the set of edge compute nodes that are each capable of performing the edge compute task in accordance with the identified set of performance parameters; (paras. 49, 66, 71-73; system orders a node to use resources to fulfill the workload, which is a determination that the node is capable of performing the task.)
and designating as the selected edge compute node, a first edge compute node of the subset of edge compute nodes that has a higher node efficiency than a second edge compute node of the subset of edge compute nodes. (Paras. 46-47, 59, 62-63, 65; The workload profile may be readjusted to enable the threshold objectives of the workload to be met without wasting resources, which is a higher node efficiency. It would have been obvious to one of ordinary skill prior to the effective filing date to select a node that balances in the first instance to avoid having to deallocate resources that are not used, see Metsch, para. 65.)

(Fig. 5-6, paras. 37-40, 45; system may allocate part of an application or its function to an edge data center while other parts of the application are run on the origin data center. Fig. 9, para. 47; origin data center (which is center data center), edge data center and intermediate data centers. See also Metsch, para. 47; relative location is considered in assigning workloads.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified Metsch teaches the method of claim 2, and Metsch also teaches wherein the subset of edge compute nodes includes a plurality of edge compute nodes from one of the following edge compute node categories: a local edge compute node category, an intermediate edge compute node category, and a central edge compute node category. (Duplication of parts is not a patentable act. Regardless, para. 46; multiple nodes in a computer center may execute one or more applications or processes in virtual machines. Paras. 25, 27; data center may treat resources as if they are one pool. See also Maltz, paras. 1, 27-28; pooling resources such as servers. For types of data centers, see Maltz, Fig. 9, para. 47; origin data center (which is center data center), edge data center and intermediate data centers.)

the node selection policy data; (Fig. 15, para. 46-47, 68-69; system receives a workload with objectives and determines a profile for the workload that controls what resources are assigned to it, which is a node selection policy. Para. 47, 49, 70; profile may be stored and retrieved from storage.)
and using machine learning techniques to update the stored node selection policy data based on the node characterization data that is accessed and based on historical node characterization data accessed previously. (Paras. 46-47, 59, 62-63, 65; The workload profile may be readjusted to enable the threshold objectives of the workload to be met without wasting resources, which is a balancing of performance and efficiency. Paras. 62-63, 65, 70, 74; system adjusts the model based upon how the system actually performs with the workload. Examiner asserts that this is a machine learning because the system automatically tunes itself (see para. 65), but in the event this is insufficient, see below.)
And Siddiqui also teaches machine learning (para. 36, 53; machine learning)
The same motivation to combine as the independent claim applies here. 

With respect to Claim 6, modified Metsch teaches the method of claim 5, and Metsch also teaches wherein the parameters for the plurality of edge compute tasks associated with the one or more registered applications include, for each respective edge compute task: a maximum latency parameter for the respective edge compute task; (paras. 47, 69; one objective can be target latency. See also Maltz, paras. 2, 30-31, 36-37; data centers are distributed geographically and therefore affect latency to the client. Application may be distributed based on latency.)
and a minimum processing performance parameter for the respective edge compute task. (paras. 47, 59, 68-69; objective and output can include number of operations per second, number of processor cores, number of virtual machines or containers to be used. See also Maltz, para. 38; assignment of a component to origin center due to demand on processing and storage capacity.)

With respect to Claim 7, modified Metsch teaches the method of claim 1, and Metsch also teaches wherein the characteristics of the set of edge compute nodes represented by the node characterization data include at least one of: a dynamic workload of a particular edge compute node in the set of edge compute nodes, a dynamic resource availability of the particular edge compute node, and a dynamic security status of the particular edge compute node. (Paras. 46-47, 61, 72-73; system monitors the nodes and obtains telemetry and landscape data which has the conditions of the nodes and resources across the data center. Paras. 62, 68, 72-73; system assigns the workloads and monitors workloads as they execute, which is a dynamic workload determination. Paras. 61, 64, 72-73; available capacities of compute resources of the nodes at any given time, which is a dynamic resource availability. Paras. 47, 69, 73; system determines if resources have support for cryptographic functions, which is a dynamic resource availability and a dynamic security status. Paras. 41, 47, 59; failure tolerance, including failure prediction, which is a dynamic security status. See also Maltz, paras. 40, 43-44; edge server used to provide encryption and authentication functionalities.)

With respect to Claim 8, modified Metsch teaches the method of claim 1, and Maltz also teaches wherein the characteristics of the set of edge compute nodes represented by the node characterization data include at least one of: a static geographical location of a particular edge compute node in the set of edge compute nodes, (paras. 2, 30-31, 37; data centers are distributed geographically and therefore affect latency to the client. Fig. 5-6, paras. 37-40, 45; system may allocate part of an application or its function to an edge data center while other parts of the application are run on the origin data center due to how it interacts with client. paras. 30-31, 35-38; system runs static analysis to determine if application should be put on one data center or another. See also Metsch, para. 47; relative location is considered in assigning workloads.)
The same motivation to combine as the independent claim applies here.
And Metsch also teaches and a static list of processing resources included in the particular compute node. (paras. 23, 27, 41-44, 46; physical resources of the node. See also Maltz, paras. 30-31, 35-38; system runs static analysis to determine if application should be put on one data center or another.)

With respect to Claim 9, modified Metsch teaches the method of claim 1, and Maltz also teaches further comprising accessing, by the edge compute orchestration system together with the accessing of the node characterization data, UE device characterization data representative of characteristics of the UE device; (paras. 30-31, 35-38; system determines that the edge data center is closer to the client for a workload that involves a lot of communication with the client. The location of the client is UE device characterization data. Also the client is involved in the processing of data, see, e.g., para. 38 – a large amount of communication between client and component 411D but not as much with components 411A-C. Consequently, it would have been obvious to one of ordinary skill prior to the effective filing date to apply the monitoring techniques for the cloud service (Maltz, paras. 35-40 and/or Metsch, paras. 46-47, 61, 72-73; system monitors the nodes and obtains telemetry and landscape data which has the conditions of the nodes and resources across the data center.) to the UE device as well so that the system could consider the UE’s interaction with the edge nodes to improve processing, see Maltz, paras. 36-38. Application of known technique for predictable results and benefits is obvious, see MPEP 2143(I)(C) and (D).)
wherein the selecting of the edge compute node for the performance of the edge compute task is further performed based on the UE device characterization data. (paras. 30-31, 35-38; system selects an edge node rather than an origin node based on the proximity to the client.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Metsch also teaches a system comprising: a memory storing instructions; and a processor communicatively coupled to the memory and configured to execute the instructions to: (Fig. 13, paras. 49-50, 54; orchestrator server includes cpu, memory including volatile or non-volatile memory, and data storage devices such as hard disk drives.)

With respect to Claims 11-18 they are substantially similar to Claims 2-9, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 19, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Metsch also teaches a non-transitory computer-readable medium storing instructions that, when executed, direct a processor of an edge compute orchestration system to: (Fig. 13, paras. 49-50, 54; orchestrator server includes cpu, memory including volatile or non-volatile memory, and data storage devices such as hard disk drives.)

With respect to Claim 20, it is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant argues at Remarks, pg. 13 that the amended claims are not indefinite under 112(b) because Applicant has amended “managing [of] a node selection policy” to 
Applicant has replaced the previous limitation of “designating, as the selected edge compute node, a first edge compute node of the subset of edge compute nodes, the first edge compute node predicted to achieve a balance between the node performance and the node efficiency that is superior…” with “designating, as the selected edge compute node, a first edge compute node of the subset of edge compute nodes that has a higher node efficiency…”
Examiner agrees only inasmuch as the previous rejection was based on particular claim language and that claim language has changed, so Examiner is required to reconfigure the rejection. But the thrust of the complaint remains: Claim 1 sets up a problem – Tasks need to be performed, and the system needs to decide which nodes should perform those tasks. Applicant’s claim demands making a selection (“selecting…an edge computer node for performance of the edge compute task…”) and does not define how the selection is made other than being “based on” some data. This is “only stating a problem solved or a result obtained” and doing so without explaining “what structure or steps” are encompassed in the selection. The problem is only magnified in Claim 1 when one considers that one manner of executing the selection in Claim 1 is via the steps in Claim 2.
Claim 2 is itself indefinite. Originally, the claim required “a balancing” between performance and efficiency. Now the claim requires selecting a node “that has a higher node efficiency than a second edge compute node.” But it fails to set a standard for determining efficiency. In other words, while the words “higher efficiency” themselves are definite, the claim calls for determining “efficiency” which is a relative and indefinite term when not limited by a standard for doing so.
Spec-as-published para. 15 makes clear that there are two competing goals – performance and efficiency (“e.g., ensuring that more centralized and cost-efficient edge compute nodes are used to the extent possible to limit reliance on more localized and costly edge compute nodes.”). The meaning of “efficiency” in the claims does not import the definition from para. 15, but even if it did, the command is to minimize the cost while ensuring that the performance requirements are met. But that is just a restatement of the problem in the field: minimize costs while performing the tasks. This is made clear by para. 16, which defines an optimal selection as one that is not more inefficient than necessary. The specification is simply a command to solve the problem optimally through undisclosed steps that different people would use different steps to come to different solutions to. In other words, what is optimal is relative because different people of skill would disagree, what is efficient is relative because different people would disagree, and what steps are encompassed by the “selection” are indefinite because of the disagreement as to what the end goal is.
Examiner recognizes that selecting a higher efficiency node that is capable of meeting performance is a different standard than “balancing performance and efficiency” but when there are no limitations on how performance or efficiency standards are determined, the distinction is ephemeral. The claims remain indefinite.
At Remarks, pgs. 14-16 that the claims are non-obvious because neither Metsch or Maltz perform an analysis based on a usage trend. Examiner agrees and cites Siddiqui to disclose considering historic data and determining usage trends. The claims remain obvious.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449